Benham, Judge,
concurring specially.
I concur in the majority opinion, but I believe the holding in Division 1 fails to sufficiently limit the right of the creditor to hold appellant personally liable on debts of the estate. The majority states: “Under the circumstances, it was not error to enter judgment on the $20,000 verdict against appellant in her individual, as well as her representative, capacity. See generally OCGA §§ 53-7-95; 53-13-63.” The legatee of the estate is personally liable to creditors of the estate provided that the assets of the estate can be traced into her hands. “A creditor of an estate may follow assets in the hands of legatees or distributees even if they were received without notice.” OCGA § 53-13-63. The facts of this case do not indicate whether the assets of the estate have been distributed. If the estate has been distributed, appellant is personally liable to the creditor only to the extent that she has benefited from the estate. If the estate has not been distributed, the estate is solely liable for payment of its debts to creditors.